People v Gordon (2018 NY Slip Op 03619)





People v Gordon


2018 NY Slip Op 03619


Decided on May 17, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 17, 2018

Friedman, J.P., Sweeny, Kapnick, Kahn, Oing, JJ.


6586 4658/14

[*1]The People of the State of New York Respondent,
vFreddy Gordon, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Ronald Alfano of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Jena L. Tiernan of counsel), for respondent.

Judgment, Supreme Court, New York County (Edward J. McLaughlin, J.), rendered November 17, 2015, as amended January 8, 2016, convicting defendant, after a jury trial, of criminal mischief in the third degree, criminal contempt in the second degree (three counts) and criminal trespass in the second degree, and sentencing him to an aggregate term of one to three years, unanimously affirmed.
Defendant's legal sufficiency claim relating to the damage element of third-degree criminal mischief is unpreserved (see People v Hines, 97 NY2d 56, 61-62 [2001]), and we decline to review it in the interest of justice. As an alternative holding, we reject it on the merits. We also find that the verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury's credibility determinations. The victim's testimony, which included the approximate purchase dates and prices of the furniture destroyed by defendant, viewed in conjunction with the photographs of the furniture, supported the conclusion that the destroyed property was valued in excess of $250 (see People v Stevens, 114 AD3d 483 [1st Dept 2014], lv denied 23 NY3d 968 [2014]; People v Garcia, 29 AD3d 255, 264 [1st Dept 2006], lv denied 7 NY3d 789 [2006]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 17, 2018
CLERK